390 U.S. 338 (1968)
LOOKRETIS
v.
UNITED STATES.
No. 913.
Supreme Court of United States.
Decided March 11, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Maurice J. Walsh for petitioner.
Solicitor General Griswold for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated, and the case is remanded for further consideration in the light of Chapman v. California, 386 U.S. 18, and Marchetti v. United States, ante, p. 39.
MR. JUSTICE WHITE is of the opinion that the petition for a writ of certiorari should be denied.